Citation Nr: 0305762	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  00-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to certain Department of Veterans Affairs 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The appellant served his entire active duty service in the 
Air Force, from May 1952 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, holding that the character of 
the appellant's discharge was a bar to certain VA benefits, 
including a bar to health care and related benefits under 
Chapter 17, Title 38, United States Code.  


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  In August 1953, the appellant was convicted by special 
court-martial and sentenced to a bad conduct discharge, 
forfeiture of $50.00 per month for four months, and 
confinement at hard labor for four months; in December 1953, 
his active duty service was terminated by a bad conduct 
discharge.  

3.  In December 1999, the appellant submitted an application 
to the Air Force Board for Correction of Military Records 
(AFBCMR) to upgrade his discharge, which the AFBCMR denied in 
June 2000.  

4.  There is no competent and persuasive evidence showing 
that the appellant was insane at the time of he committed the 
offenses for which he was convicted by special court-martial, 
whose sentence included a bad conduct discharge.  




CONCLUSION OF LAW

The appellant's discharge constitutes a bar to certain VA 
benefits, other than insurance, including compensation 
benefits and health care.  38 U.S.C.A. §§ 101, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.12, 
3.102, 3.156(a), 3.159, 3.326, 3.360 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the appellant 
in July 1999, June 2000, and September 2001, describing what 
VA would do to assist the appellant, the evidence the 
appellant needed to provide, and the evidence the VA had, and 
a November 2000 Statement of the Case and a December 2002 
Supplement Statement of the Case, which specifically noted 
the provisions of the VCAA, provided to both the appellant 
and his representative, provided notice to the appellant of 
what the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award the benefit sought.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002).  In addition, the appellant 
testified at a personal hearing held at the RO before a 
hearing officer.  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

Factual Background

The appellant served on active duty from May 1952 to December 
1953.  His entire active duty service was in the Air Force.  

In correspondence and testimony presented during a July 2000 
personal hearing, the appellant essentially maintains that he 
had problems adjusting to military service and got into 
trouble for having arguments with fellow airmen.  He 
explained that, at the time he enlisted, he was only 
seventeen years old and had never been away from home.  Also, 
he believes he received at least a general discharge.  

Information on file from the National Personnel Records 
Center (NPRC) indicates that the appellant's service medical 
and personnel records are not available, apparently having 
been destroyed in a fire that had occurred at that facility 
in the early 1970's.  

In correspondence dated in October 2001, the AFBCMR related 
that the appellant had submitted an application in December 
1999 to the AFBCMR involving a discharge upgrade request.  
The request was denied by the AFBCMR in June 2000.  

In correspondence dated in November 2002, the NPRC provided 
VA with NA Form 13038, Certification of Military Service, 
with seal affixed.  This document verifies the dates of the 
appellant's active duty service and shows that the 
appellant's service was terminated in December 1953 by a bad 
conduct discharge.  

Also received from the NPRC in November 2002 was a copy of an 
Air Force Board of Review decision, dated in October 1953, 
which had reviewed the circumstances of the appellant's five 
convictions by an August 1953 special court-martial.  The Air 
Force Board of Review determined that the appellant's 
convictions were "correct in law and fact," and affirmed 
the special court-martial sentence of a bad conduct 
discharge, forfeiture of $50.00 per month for four months, 
and confinement at hard labor for four months.  

Lay statements were received in July 2002 from long-time 
friends and acquaintances of the appellant, all of whom 
attested to his good character.  Also received were copies of 
certificates of appreciation and award citations to the 
veteran for his help, care, generosity, and assistance with 
hospitalized veterans and disabled children in 2001.  

Analysis

In character of discharge cases, the issue is whether an 
individual is a "veteran" for VA purposes.  If the former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation benefits are not 
payable, unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  See 38 C.F.R. § 3.12(a).  A veteran 
is defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable."  See 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  

A discharge under honorable conditions is binding on VA.  
This entitles an individual to full compensation and pension 
benefits, unless there is a bar to benefits under 38 U.S.C.A. 
§ 5303; 38 C.F.R. § 3.12(c).  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits, other than 
insurance:  statutory bars, found at 38 U.S.C.A. § 5303(a) 
and at 38 C.F.R. § 3.12(c); and regulatory bars, listed in 
38 C.F.R. § 3.12(d).  In either case, insanity is a defense 
to either statutory or regulatory bars.  See 38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.354.  

The health care and related benefits authorized by Chapter 
17, Title 38 U.S.C.A. may be available to individuals with 
other than honorable discharges for disability incurred or 
aggravated during service.  The exceptions include cases 
where the pertinent period of service was terminated by a 
discharge under other than honorable conditions.  
Specifically, health care and related benefits may not be 
furnished for any disability incurred or aggravated during a 
period of service terminated by a bad conduct discharge, or 
when one of the statutory bars listed in 38 C.F.R. § 3.12(c) 
applies.  See 38 C.F.R. § 3.360.  

In the appellant's case, the service department has confirmed 
that he served on active duty in the Air Force, and the dates 
of his active duty service.  The service department also has 
confirmed that the appellant was convicted by special court-
martial of five charges, and that his active military service 
was terminated by a bad conduct discharge.  There is no 
evidence of record, nor has the appellant alleged, that he 
was insane at the time the offenses were committed and for 
which he was convicted by the special court-martial.  The 
character references and many certificates attesting to the 
appellant's charitable contributions to the community are 
laudatory and commendable; however, they do not go to the 
heart of the matter, the character of the appellant's 
discharge from military service, which is the basis for an 
individual's eligibility for VA benefits.  The AFBCMR has 
confirmed that, although the appellant had filed an 
application to upgrade his discharge, the AFBCMR had denied 
his request in June 2000.  Further, inasmuch as the appellant 
has a bad conduct discharge, he is not eligible for health 
care related benefits.  

Under the circumstances, the Board has determined that the 
character of the appellant's discharge constitutes a bar to 
certain VA benefits, other than insurance, to include 
compensation benefits and health care.  




ORDER

The character of the appellant's discharge constitutes a bar 
to certain VA benefits, the appeal is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

